DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-3 and 6-10; prior art fails to disclose or suggest, inter alia, a power supply device, comprising: a current combining unit includes: a first bus bar; a second bus bar; a first conductive member that is welded to a first surface of the first bus bar and is connected to the first output unit; a second conductive member that is welded to a second surface of the first bus bar, penetrates the second bus bar, and is connected to the second output unit; a third conductive member that is welded to a first surface of the second bus bar and is connected to the second output unit; and a fourth conductive member that is welded to a second surface of the second bus bar, penetrates the first bus bar, and is connected to the first output unit, and the second surface of the first bus bar faces the second surface of the second bus bar.
Claims 4-5; prior art fails to disclose or suggest, inter alia, a power supply device, comprising: a current combining unit that combines the first alternating current and the second alternating current, wherein the current combining unit includes: a first bus bar; a second bus bar; a first conductive member that penetrates the first bus bar and the second bus bar and is connected to the first bus bar, the first output unit, and the second output unit; and a second conductive member that penetrates the first bus bar and the second bus bar and is connected to the second bus bar, the first output unit, and the second output unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2022/0014005 Lou et al. disclose a bus bar assembly; US 2017/0179866 Murphy et al. disclose an inverter drive system and bus bar assembly; US 11,218,080 Doo et al disclose an inverter AC bus bar assembly; US 10,973,090 Kanai et al. disclose an induction heating power supply; US 10,897,795 Kanai et al. disclose an induction heating power supply; US 9,302,435 Hatori disclose a bus bar assembly; US 9,270,102 Kikuchi disclose a multilayered bus bar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/Primary Examiner, Art Unit 2896                                         6/29/2022